Citation Nr: 0314424	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
dextoscoliosis and degenerative changes, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and JC


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977 and from December 1977 to February 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 2000 rating decision 
rendered by the Washington, D.C., Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran presented testimony before the undersigned Member 
of the Board sitting in Washington, D.C., in July 2001.  In 
November 2001, the Board remanded the case to the RO for 
further development.


REMAND

The most recent Statement of the Case or Supplemental 
Statement of the Case addressing the issue on appeal was 
issued by the RO in March 2002.  Thereafter, the RO received 
additional evidence in the form of VA medical records from 
the Martinsburg, West Virginia, VA Medical Center (VAMC) 
dated from July to September 2002.  While these records 
primarily show treatment for psychiatric conditions and 
alcohol abuse, they also show treatment for low back pain and 
include general medical examination reports.  Applicable VA 
regulations require that this pertinent evidence be referred 
to the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. § 19.37 (2002).  A review of the claims folder does 
not indicate that any such waiver has been received.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

In addition to the foregoing, as noted in the prior Board 
Remand, the veteran was diagnosed with a herniated nucleus 
pulposus, left, L5-S1, during active service and recent 
medical records show that he has early degenerative joint 
disease.  Accordingly, the rating criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 are potentially 
applicable in this appeal.  In this regard, the Board notes 
that the relevant rating criteria for evaluating 
intervertebral disc syndrome has changed.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The Court has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  When a provision of the 
Rating Schedule is amended while a claim for an increased 
rating under that provision is pending, VA should first 
determine whether the amended regulation is more favorable to 
the claimant; however, the post amendment criteria may not be 
applied prior to the effective date of the change.  
VAOPGCPREC 3-00 (April 10, 2000).  Accordingly, a remand is 
required for the agency of original consideration to consider 
the applicability of Diagnostic Code 5293, as amended, on the 
veteran's claim for an increased rating.  

Accordingly, based on the discussion above, this case is 
REMANDED for the following action:

1.  The RO should readjudicate the issue 
on appeal with consideration of the 
evidence received since the March 2002 
Supplemental Statement of the Case.  In 
evaluating the veteran's service-
connected back disorder, the RO should 
ensure that both the former and revised 
diagnostic criteria are considered (as 
noted before, the effective date of the 
revised criteria is September 23, 2002).  

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



